E. W. WALKEE, J.
By an ordinance of the city of Mobile it is provided, that the lamps of every carriage, hack, or cab kept for hire, “ shall be lighted every night, moonlight or dark, at dusk, and continue so lighted, while in the streets or elsewhere, on hire ; under penalty of not less than five, nor more than fifty dollars, to be imposed on the owner or driver.” — Municipal Laws of Mobile, 105, § 86. The effect of this ordinance is to make the owner of a cab liable for the failure of his driver to keep the lamps lighted. Consequently, it is no answer to this proceeding, that Dane was not present, and had no knowledge of the violation of law complained of.
[2.] Whether the driver had violated the ordinance in question, was a question of fact, to be tried by the court, *306without the intervention of a jury.' — Code, § 2369. In this class of cases, we think the proper practice is, not to reverse the judgment, unless the decision of the court below on the question of fact is manifestly wrong. As we cannot say that this is so in the present case, the judgment of the circuit court is affirmed.